DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 23, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US 5850309; hereinafter Shirai) in view of Mearini et al. (US 2002/0003664; hereinafter Mearini).

Regarding claim 1, Shirai discloses an optical element constructed for use at a target wavelength λ (title), the optical element comprising: a substrate (11); a first layer (high-refractive index layers) formed on the substrate; wherein the first layer contains a group 1 element, alkali metal, noble gas, halogen, non-beryllium alkaline earth metals, or their combinations, except for particles of lithium and lithium halogenide (col. 7:8-20; lanthanum fluoride); the first layer and a second layer (low-refractive index layers) forming a layer-pair in a multi-layer stack (fig. 5); wherein the second layer is essentially composed of transition metal, actinide, or one of their combinations (col. 7:8-20; magnesium fluoride); wherein the optical element has a plurality of similar layer pairs (fig. 5) with the optical element having an efficiency of more than 50% (fig. 6); wherein the first layer (with lanthanum fluoride) has a lower absorption at λ relative to a stoichiometric silicon layer of equal thickness; and wherein 0.25 nm ≤ λ ≤ 192 nm (fig. 6).
However, Shirai fails to disclose a smooth first layer. 
Mearini teaches a smooth first layer (abstract and par. 13). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Shirai with the teaching of Mearini, since one would have been motivated to make such a modification for better results (Mearini: par. 4). 

Regarding claim 2, Shirai necessarily discloses an oxygen barrier (any layer in fig. 5 above or below H) above or below the first layer (H).

Regarding claim 23, Shirai discloses wherein the first layer or the second layer combinations includes an element compound, alloy, mixture, micro- or nanolaminate, isotopes, ions, ternary material or, a non stoichiometric material, since this is an alternative (col. 7:8-20).   

Regarding claim 28, Shirai further discloses a corresponding method and a thickness of less than the wavelength λ (col. 5:35-43).
It also would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Shirai with the thickness, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (Shirai: col. 5:35-43). One would have been motivated to make such a modification for suppressing absorption (Shirai: col. 5:40-45). 

Regarding claim 29, Shirai discloses wherein the first layer or the second layer is formed by a technique comprising at least one of sputtering, evaporation, wide angle deposition, rotational sputtering evaporation, pulsed laser deposition, atomic layer deposition, pulsed CVD, chemical vapor deposition, molecular layer deposition, atomic layer epitaxy, ion beam deposition, e-beam deposition, electrodeposition, electro-formation, chemical vapor deposition, plasma enhanced deposition, vapor deposition, laser excitation or epitaxy (col. 7:47-50).

Regarding claim 30, Shirai discloses wherein the first layer or the second layer combinations includes an element compound, alloy, mixture, micro- or nanolaminate, isotopes, ions, ternary material or, a non stoichiometric material, since this is an alternative (col. 7:8-20).

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai and Mearini as applied to claim 1 above, and further in view of Sypniewski et al. (US 2007/0092641; hereinafter Sypniewski).

Regarding claim 3, Shirai as modified above suggests claim 1. 
However, Shirai fails to disclose a liquid repelling layer adjacent to the top layer that repels liquid droplets. 
Sypniewski teaches a liquid repelling layer adjacent to the top layer that repels liquid droplets (par. 6). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Shirai with the teaching of Sypniewski, since one would have been motivated to make such a modification for durability and easier cleaning (Sypniewski: par. 5). 
Furthermore, since the Examiner finds that the prior art (i.e., Shirai) contained a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (I.e., Sypniewski) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
	
Regarding claim 19, Sypniewski necessarily teaches wherein the droplets are tin (par. 6: with the hydrophobic top coat).	
Furthermore, recitations with respect to the manner in which a claimed apparatus is intended to be employed (i.e., repelling liquid droplets of tin) does not differentiate the claimed apparatus from prior art satisfying the claimed structural limitations. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai, Mearini, and Sypniewski as applied to claim 3 above, and further in view of Jaiswal (US 2013/0188245).
Shirai as modified above suggests claim 3.  Sypniewski further teaches the liquid repelling layer (par. 6).  
However, Shirai fails to disclose the use of nanostructures.  
Jaiswal teaches the use of nanostructures (fig. 6).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Jaiswal, since one would have been motivated to make such a modification for improving reflectivity (Jaiswal: par. 4).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai and Mearini as applied to claim 1 above, and further in view of Bijkerk et al. (US 2004/0233519; hereinafter Bijkerk). 
Shirai as modified above suggests claim 1.  Shirai further discloses a laminate of additional layers having optical properties of the first layer alternating with additional layers having optical properties of the second layer (fig. 5). 
However, Shirai fails to disclose 41 to 400 additional layers. 
Bijkerk teaches 41 to 400 additional layers (fig. 3 and pars. 15-16 and 32). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Shirai with the teaching of Bijkerk, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (Shirai: fig. 5; Bijkerk: fig. 3). One would have been motivated to make such a modification for improving reflectivity with more layers.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shirai and Mearini as applied to claim 1 above, and further in view of Kubo et al. (US 2012/0328082; hereinafter Kubo).
Shirai as modified above suggests claim 1. Shirai further discloses wherein at least one of the first layer or the second layer comprises a structure (fig. 5).  
However, Shirai fails to disclose a nanostructure that reduces the visibility of defects. 
Kubo teaches a nanostructure that necessarily reduces the visibility of defects (par. 33). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Shirai with the teaching of Kubo, since one would have been motivated to make such a modification for lowering X-ray absorption (Kubo: abstract).

Claims 14-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0212427; hereinafter Li) in view of Shirai.

Regarding claim 14, Li discloses an optical reflector (title), comprising: a substrate (10); a first layer (11) above the substrate; and a second layer (12) above the substrate and above or below the first layer; additional layers having optical properties of the first layer alternating with additional layers having optical properties of the second layer (fig. 3); a plurality of additional layers (fig. 3); wherein the first layer is porous (with 111 as through holes); wherein the first layer (11) has a lower absorption coefficient (with 111) at an operating wavelength λ than the second layer (12); wherein the second layer is non-porous (fig. 3:12); and wherein 0.15 nm ≤ λ ≤ 250 nm (par. 4).   
However, Li fails to disclose wherein a thickness of the first layer is less than λ; wherein a thickness of the second layer is less than λ. 
Shirai teaches wherein a thickness of the first layer is less than λ; wherein a thickness of the second layer is less than λ (col. 5:35-43).
It also would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Li with the teaching of Shirai, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (Shirai: col. 5:35-43). One would have been motivated to make such a modification for suppressing absorption (Shirai: col. 5:40-45). 

Regarding claim 15, Li discloses wherein the first layer comprises a 2-D or 3-D structure including spaces that render the first layer porous (with 111). Shirai teaches dimensions in the nano ranges (col. 5:35-48).

Regarding claim 26, Li discloses where the first layer (11) is a layer of reduced density (via 111) compared to its bulk material.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Shirai as applied to claim 14 above, and further in view of Bijkerk. 
Li as modified above suggests claim 1.  Li further discloses a laminate of additional layers having optical properties of the first layer alternating with additional layers having optical properties of the second layer (fig. 3). 
However, Li fails to disclose 41 to 400 additional layers. 
Bijkerk teaches 41 to 400 additional layers (fig. 3 and pars. 15-16 and 32). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Li with the teaching of Bijkerk, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (Shirai: fig. 5; Bijkerk: fig. 3). One would have been motivated to make such a modification for improving reflectivity with more layers.  

Response to Arguments
Applicant's arguments filed July 24, 2022,- have been fully considered but they are not persuasive.

Regarding the rejection of claims 1-2, 23, and 28-30, along with other corresponding dependent claims, Applicant argues that Shirai fails to disclose the “first layer formed on the substrate” in Figure 5. The Examiner disagrees. The high refractive index layers in Figure 5 of Shirai read on a “first layer formed on the substrate” as claimed by Applicant. It’s a layer that can be considered as a first layer of the dielectric film which is formed on the substrate (11). That dielectric film with the alternating layers of high and low refractive index materials (fig. 5:16-18) reflects the incident light while also protecting the metallic film underneath by reducing the amount of incident light reaching the metallic film due to the reflection of incident light by the dielectric film. Therefore, Shirai reads on that portion of the claim.
The Examiner also points out that Shirai does disclose over 95% reflection with wavelengths that are greater than 0.25 nm and less than 193 nm (fig. 6). Therefore, this amount of reflectivity would require a smooth first layer. Secondly, Mearini also teaches a smooth first layer (abstract). Therefore, Shirai in combination with Mearini suggests a smooth first layer, as well.  

Regarding claims 14-15 and 26, although Li may be differently describing what may be going on with the porous layer, there are no claim limitations regarding the porous layer that are structurally distinguishable from Li’s porous layer. Li’s porous layer (11, 111) reads on the porous layer of the claims. 
Furthermore, in response to Applicant's argument that the references (i.e., Li) fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., an isotropic or uniformly distributed porous layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Furthermore, Li discloses a uniformly distributed porous layer (as seen in figs. 1-5:11, 111). Therefore, Applicant’s arguments are not persuasive, and the claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884